34 So. 3d 1064 (2010)
STATE of Louisiana
v.
Marcus Allen MAZE.
No. KA 09-1300.
Court of Appeal of Louisiana, Third Circuit.
April 7, 2010.
Don M. Burkett, Sabine Parish District Attorney, Many, LA, for Appellee, State of Louisiana.
James Beal, Louisiana Appellate Project, Jonesboro, LA, for Appellant, Marcus Allen Maze.
Court composed of JOHN D. SAUNDERS, MARC T. AMY and JAMES T. GENOVESE, Judges.
AMY, Judge.
The Defendant, Marcus Allen Maze, was charged by bill of information, district court docket number 64,388, with resisting an officer, a violation of La.R.S. 14:108, and with simple criminal damage to property under $500.00, a violation of La.R.S. 14:56. Pursuant to a plea agreement in district court docket number 64,386, the charges in docket number 64,388 were dismissed.[1]
On September 8, 2009, the Defendant filed a motion in the trial court seeking an appeal of the charges in district court docket number 64,386, as well as the charges that were dismissed in district court docket number 64,388. On March 5, 2010, this court issued a rule to show cause why the appeal in the above-captioned case should not be dismissed, as the charges at issue were dismissed. The Defendant responded, conceding that the charges were dismissed, and thus, the matter is moot.
Accordingly, the appeal in the above-captioned case is hereby dismissed.
APPEAL DISMISSED.
NOTES
[1]  On February 25, 1010, the State filed a motion and order to dismiss the charges in docket number 64,388 because they were not dismissed on the record. The order was signed by the trial court that same day.